Title: From George Washington to Robert Cary & Company, 6 October 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Octobr 6th 1773.

I am almost ashamed to trouble you in the same year with such frequent orders for Goods; but as I am under a necessity of making some Repairs to, and alteration in my House, and did not get an Acct before, from the Undertaker of all the materials wanting, it must plead my excuse for requesting you to send me the under mentioned Articles—as also for the following Books for the use of Mr Custis, to whom they are to be charged. I am Gentn Yr most Obedt Servt.

Go: Washington




For Geo: Washington
For Mr Custis


100 Sqrs. best Crown glass 9 by 11
Wollastans Relegion of Nature delin:


A Cask of Whiting
Hutchinson’s Ethicks, Law of

Nature, Moral Beauty &ca


400 Wt of White Lead grd in Oyl over & above the last Order
Beattie on Truth


30 lb. red Lead—2 lb. Lampblack
Reid on the Human Mind


100 lb. Yellow Oaker. 10 lb. Umber
Ferguson’s Institutes


20 Gall: best Brittish Lintseed Oyl for Inside Painting
Vattels Law of Nature


9 pr best dovetaild Mortice Hings middle sized
Grotius de Jure Belli & Pacis


3 pr Do larger
Bynkershoek


9 Common brass cased Locks
Turnbulls Moral Phylosophy


3 dble Do Springd Do best
Fordyce’s Do Do


3 M 2d. Brads 3 M3d. Do 6 M 4d. Do 6 M 6d. Do
King on the Origin of Evil


8 M claspd Nails—instead of Brads for Flooring
Turnbulls Heineceius


40 M 4d. Nails.
Brown’s Characteristicks


100 lbs. of Lead for Window Weights
Smiths Moral Sentiments


50 Fathom of Sash Line
Montesquieus Spirit of Laws


25 lbs. best Glew
Lock on Government


half a Ton of unprepard Plaister of Paris
Coneybear’s defence of the Christian Religion




Go: Washington
